Citation Nr: 1643340	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  10-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral primary open angle glaucoma with optic neuritis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and G.D., relative


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1945 to March 1947, and from July 1950 to November 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon.  

In October 2015, the Veteran was afforded a videoconference hearing before a Veterans Law Judge.  A transcript of this hearing has been added to the record.  

This appeal was previously before the Board in October 2014 and again in November 2015; on each occasion, it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A current disability of either eye did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

2.  Symptoms of an eye disability were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  



CONCLUSION OF LAW

The criteria for service connection for a disability of either eye have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the appellant's claims, VA issued VCAA notice in the form of a January and April 2009 letters which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claim.  The initial VCAA notice letter was also issued to the appellant prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the appellant.  The appellant's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  A VA medical examination and opinion was also afforded the Veteran on several occasions, most recently in April 2016.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Veteran was afforded a hearing before a Veterans Law Judge in October 2015.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection - Bilateral Eye Disability

The Veteran seeks service connection for a bilateral eye disability, claimed as glaucoma with optic neuritis.  He has asserted that his vision first began to decline during service, and a bilateral eye disability has been chronic since that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Under the provisions 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9, refractive errors of the eyes are considered congenital or development conditions and are not a disease or injury within the meaning of applicable legislation.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Congenital or developmental conditions, if subjected to a superimposed disease or injury (aggravation), may be service connected for the additional disability.  See VAOPGCPREC 82-90.  VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability.  See Browder v. Brown, 5 Vet. App. 268 (1993); Browder v. Derwinski, 1 Vet. App. 204 (1991).  

As noted in the introduction, the Veteran had two periods of active duty service.  On service examination for both periods, he was found to have normal vision, without noted abnormalities of either eye.  During his second service period, however, the Veteran was prescribed prescription glasses.  On examination for service separation in November 1953, the Veteran was without any noted abnormalities of either eye, and his distant vision was noted to be 20/25 bilaterally, corrected to 20/20 bilaterally.  

Post-service, the Veteran did not seek and was not treated for a disability of either eye for many years.  More recent private treatment records confirm current diagnoses of bilateral glaucoma and eye dryness.  Glaucoma was first diagnosed in approximately 1990, according to the medical evidence of record.  In a December 2011 statement, a private physician, B.D., M.D., opined that the Veteran's optic nerve damage was multifactorial, likely due to traumatic optic neuropathy, toxic optic nerve injury, and low-pressure glaucoma.  Dr. D. further opined that these eye disorders were not congenital in nature, but did not indicate a date of onset.  According to an August 2015 clinical notation, the Veteran denied any history of head or eye trauma.  

Thus, review of the record reflects a lack of in-service treatment for a disability of either eye, in conjunction with the lack of treatment for an eye disability for more than 35 years after service separation.  While the Veteran was given prescription glasses during service, he was not diagnosed with a disease or injury of either eye at that time, and his distant vision was 20/25 uncorrected at service separation.  Thereafter, he neither sought treatment for nor was diagnosed with a disability of either eye for many years, until approximately 1990, when glaucoma was first diagnosed.  This lengthy period without complaint or treatment is one evidentiary factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Veteran has testified that he was first given prescription eyeglasses in service, a statement verified by the service treatment records, this fact alone does not indicate a disability of either eye for which service connection may be awarded was incurred in service.  Rather, the service treatment records indicate only that the Veteran had refractive errors of the eyes, without evidence of aggravation therein, and service connection is thus not warranted for such a diagnosis.  See 38 C.F.R. § 3.303(a).  

Regarding any nexus between any disease, injury, or incident of service and a current disability of the eyes, a VA medical examination was afforded the Veteran in May 2009.  A current diagnosis of primary open angle glaucoma, first diagnosed in approximately 1990, was confirmed by the examiner.  Optic neuropathy and bilateral cataracts, status post-surgical extraction, were also diagnosed.  The Veteran reported that he was first prescribed eyeglasses during service.  The examiner, R.H., O.D., opined that it was "unlikely" any current eye disabilities were related to service, based on the number of years following service separation before any eye disabilities were diagnosed.  

In April 2016, a VA optometrist, J.D.N., O.D., also examined the Veteran.  Current diagnoses of bilateral primary open angle glaucoma and optic neuritis were confirmed.  The Veteran was also noted to have had a prior cataracts extraction.  Dr. N. provided a medical opinion based upon review of the file and examination of the Veteran.  Upon review of the file, Dr. N. noted there was no evidence of an eye disability either prior to or during service.  The Veteran's optic nerve condition presented after his service, according to Dr. N.  Based on his file review, Dr. N. opined that no service related incident would result in an eye condition with delayed onset.  

The Board finds the May 2009 and April 2016 VA opinion statements to be highly probative of the issue on appeal, as both opinions were based on physical examination of the Veteran as well as review of the claims file.  In rendering their opinions, both examiners cited to evidence found within the record in discussing the likely etiology of the Veteran's current diagnoses.  The Board also finds these opinions uncontroverted in the record; while the December 2011 private medical opinion characterized the Veteran's optic nerve damage as multifactorial, likely due to traumatic optic neuropathy, toxic optic nerve injury, and low-pressure glaucoma, that examiner did not go so far as to suggest onset of optic nerve damage during service, or as due to or resulting from an in-service disease, injury, or other incident of service.  In the absence of such competent evidence, service connection for bilateral eye disabilities must be denied.  

Finally, the Veteran has alleged his current disabilities of the eyes had their onset in service, or is the result of in-service diseases or injuries.  As a layperson, however, he is not capable of making medical conclusions; thus, these statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, such optic disorders as primary open angle glaucoma are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the statements made by the Veteran therein cannot be accepted as competent medical evidence.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

As such, the Board finds that the preponderance of the evidence is against the claims for service connection for disabilities of either eye, claimed as primary open angle glaucoma with optic neuropathy.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for a disability of either eye, claimed as bilateral primary open angle glaucoma with optic neuritis, is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


